REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  In view of the previous amendments and attorney’s arguments, the claimed invention is novel and unobvious over the closest prior art of Cuppens, H. (U.S. Patent Pub. No. 2019/0300948), and no additional prior art was identified that teaches or suggests a qPCR control composition as currently claimed.  Cuppens teaches a PCR control composition for control for sample swapping or contamination, wherein the control composition comprises a barcode sequence, constant flanking sequences and primer binding sites, and also teaches that the control composition may have a nucleotide sequence with a moderate GC percentage as part of the constant flanking sequences, which provides a single Tm for efficient binding of the primers adjacent to the constant flanking sequences that flank the barcode sequence (see paragraphs 107, 113 and 161).  However, Cuppens is silent with regard to a PCR control composition comprising two constructs, each construct comprising the same barcode sequence but having a different GC content fragment, as Cuppens only teaches constructs having the same barcode and the same GC content fragment.  An example of the claimed composition is presented in Figure 4 of the drawings (also see p. 87, lines 1-17 of the specification), wherein compositions comprising multiple constructs are described that simultaneously control for cross-contamination and/or sample swapping, and also control for different GC constant samples, such as low, balanced and high GC content, wherein each construct in a particular composition has the same barcode sequence but a different GC content fragment, and wherein a composition used for a different sample has a different barcode sequence (see Figure 4). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637